DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 10, 15 objected to because of the following informalities:  
Claims 1, 8 each recites multiple instances of “the plurality” without explicitly referring back to a plurality of devices.  For clarity, it’s suggested to amend each instance of “the plurality” to recite “the plurality of devices”.
Claim 15 recites multiple instances of “the plurality” without explicitly referring back to a plurality of processors.  For clarity, it’s suggested to amend each instance of “the plurality” to recite “the plurality of processors”.
Claim 10 recites the claim feature “the from” which examiner believes should be amended to be “from”.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification dated 9/13/2021 fails to provide any description related to “A system comprising: a first processor of a plurality of processors using a shared internet protocol (IP) address, the first processor configured to: identify a second processor from among the plurality, the plurality using a shared internet protocol (IP) address, and the second device to maintain adjacencies in which to route data for the plurality; determine, based at least on routing information maintained by the first processor, receipt of an IP routing protocol packet by one or more de processor vices of the plurality other than the second processor; and communicate the IP routing protocol packet to the second processor to update adjacencies for the plurality”





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 recite the limitation “the first device” “communicating…the IP routing protocol packet to the second device…” which makes the claims indefinite.  Claims 1, 8 recite the IP routing protocol packet being received by another device and not by “the first device”.  Hence it’s unclear if Applicant intended to claim “the first device communicating receipt information of the IP routing protocol packet to the second device” or “the first device indicating the IP routing protocol packet needs to be sent to the second device”.  Examiner will interpret as best understood.
Claims 2-7, 9-14 are rejected for claiming dependency from the above rejected claims.
Claim 2 recites the limitation “selecting the second device…” which makes the claim indefinite.  It’s unclear if Applicant intends to claim the second device being selected by the first device or by a plurality of devices.  Examiner will interpret as best understood.
Claim 3 recites the limitation “receiving, by the first device from a router, the IP routing protocol packet…” which makes the claim indefinite.  Claim 3 claims dependency from claim 1 which recites “determining, by the first device based at least on routing information…receipt of an IP routing protocol packet by one or more devices…” which makes the claim indefinite.  It’s unclear if the “IP routing protocol packet” is received by the first device or if the “IP routing protocol packet” is received by “one or more devices” then forwarded to the first device.  Examiner will interpret as best understood.
Claims 6, 13 recite the claim limitation “a third device …a second IP routing protocol packet destined to the shared IP address” which makes the claims indefinite.  It’s unclear if the third device is one of the plurality of devices recited in respective claims 1, 8 or not.  Examiner will interpret as best understood.
Claim 9 recites the limitation “where the second device is selected…” which makes the claim indefinite.  It’s unclear if Applicant intends to claim the second device being selected by the first device or by a plurality of devices.  Examiner will interpret as best understood.  It’s unclear if the “IP routing protocol packet” is received by the first device or if the “IP routing protocol packet” is received by “one or more devices” then forwarded to the first device.  Examiner will interpret as best understood.
Claim 10 recites the limitation “the first device is further configured to receive … the IP routing protocol packet” which makes the claim indefinite.  Claim 10 claims dependency from claim 8 which recites “a first device configured to: …determine, based at least on routing information…receipt of an IP routing protocol packet by one or more devices…”.  
Claim 15 recites the limitation “the second device” on line 5 which makes the claim indefinite.  It’s unclear if Applicant intended to claim “the second processor” or “a second device”.  Examiner will interpret as best understood.
Claim 15 recites the limitation “one or more de processor vices” on line 8.  It is unclear what Applicant intended to claim.  Examiner will interpret as best understood.
Claim 16 recites the limitation "the plurality of devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the one or more processors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the plurality of devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the first processor” “communicate…the IP routing protocol packet to the second processor…” which makes the claims indefinite.  Claim 15 recites the IP routing protocol packet being received by another processor and not by “the first processor”.  Hence it’s unclear if Applicant intended to claim “the first processor communicating receipt information of the IP routing protocol packet to the second processor” or “the first processor indicating the IP routing protocol packet needs to be sent to the second processor”.  Examiner will interpret as best understood.
Claim 15 recites the limitation “a shared internet protocol (IP) address” on lines 4-5 which makes the claim indefinite.  It’s unclear if shared IP address is same or different from shared IP address recited on lines 2-3.  Examiner will interpret as best understood.
Claims 16-20 are rejected for claiming dependency from the above rejected claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10,270,687, hereafter Patent’687, in view of Liu et al (USPN 2009/0303902).

	Regarding claim 1 of instant application, claim 1 of Patent’687 discloses
	A method comprising: (see line 1)
	identifying, by a first device, a second device from among a plurality of devices, the plurality using a shared internet protocol (IP) address, and the second device to maintain adjacencies in which to route data for the plurality; (see lines 7-10)
	communicating, by the first device, the IP routing protocol packet to the second device to update adjacencies for the plurality (see lines 13-16)
	Patent’687 does not expressly disclose determining, by the first device based at least on routing information maintained by the first device, receipt of an IP routing protocol packet by one or more devices of the plurality other than the second device; 

	Liu discloses determine, based at least on routing information maintained by the first device, receipt of an IP routing protocol packet by one or more devices of the plurality other than the second device (an intermediate node of cluster receives data frame in unicast format from source node S from another node in the cluster that receives from a joining node, and determines unicast RA address and forward packet, hop-by-hop, toward group leader responsive to Tunnel Frame, after which group leader forwards to multicast tree [0023, 0026-0033], FIGs. 2A-3B)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determining, by the first device based at least on routing information maintained by the first device, receipt of an IP routing protocol packet by one or more devices of the plurality other than the second device" as taught by Liu into Siev’s system with the motivation to enable routing in a multicast cluster of nodes (Liu, paragraph [0029-0031], FIGs. 3A-3B)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sieve et al (USPN 2004/0071087) in view of Liu et al (USPN 2009/0303902), both provided by Applicant’s IDS.

	Regarding claim 8, Siev discloses 
	a system, comprising: (system (FIG. 1 #110-170) for dynamic routing utilizing a single shared IP address [0021,0038]
	a first device (non-leader server, e.g. server A FIG. 1 #110) configured to: identify a second device from among a plurality of devices, the plurality using a shared internet protocol address (operable to identify another server as leader [0019-0021, 0011, 0035, 0036]
 	the plurality using a shared internet protocol address (utilizing a single shared IP address [0021,0038]
	and the second device to maintain adjacencies in which to route data for the plurality (cluster leader advertises "joint IP 1” as well as routes/tunnels, address of remote clients [0036-0037]
	Siev does not expressly disclose determine, based at least on routing information maintained by the first device, receipt of an IP routing protocol packet by one or more devices of the plurality other than the second device; communicating the IP routing protocol packet to the second node to update adjacencies for the plurality

	Liu discloses identify a routing leader among devices of the cluster (first node determines unicast RA address and checks unicast routing table for route and determines group leader’s address, first node also determines routing leader by reading Group Hello (GHLO) message [0020, 0023, 0029-0033], FIGs. 2A-3B)
	the routing leader configured to maintain routing adjacencies for the cluster of devices (group leader maintains routing adjacencies [0020-0021]
	determine, based at least on routing information maintained by the first device, receipt of an IP routing protocol packet by one or more devices of the plurality other than the second device (an intermediate node of cluster receives data frame in unicast format from source node S from another node in the cluster that receives from a joining node, and determines unicast RA address and forward packet, hop-by-hop, toward group leader responsive to Tunnel Frame, after which group leader forwards to multicast tree [0023, 0026-0033], FIGs. 2A-3B)
	communicating the IP routing protocol packet to the second node to update adjacencies for the plurality (	forward packet, hop-by-hop, toward group leader responsive to Tunnel Frame, after which group leader forwards to multicast tree [0023, 0026-0033], FIGs. 2A-3B)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine, based at least on routing information maintained by the first device, receipt of an IP routing protocol packet by one or more devices of the plurality other than the second device; communicating the IP routing protocol packet to the second node to update adjacencies for the plurality" as taught by Liu into Siev’s system with the motivation to enable routing in a multicast cluster of nodes (Liu, paragraph [0029-0031], FIGs. 3A-3B)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 8.

	Regarding claim 15, Siev discloses 
	a system, comprising: (system (FIG. 1 #110-170) for dynamic routing utilizing a single shared IP address [0021,0038]
	a first processor of a plurality of processors using a shared internet protocol (IP) address, the first processor configured to: (CPU in server A, FIG. 1 #110, along with each CPU in server B and server C, FIG. 1 #120, 130, utilizing a single shared IP address [0021,0038]
 	identify a second processor from among a plurality, the plurality using a shared internet protocol address (operable to identify another server as leader containing a CPU [0019-0021, 0011, 0035, 0036]
 	the plurality using a shared internet protocol address (utilizing a single shared IP address [0021,0038]
	and the second device to maintain adjacencies in which to route data for the plurality (cluster leader advertises "joint IP 1” as well as routes/tunnels, address of remote clients [0036-0037]
	Siev does not expressly disclose determine, based at least on routing information maintained by the first device, receipt of an IP routing protocol packet by one or more devices of the plurality other than the second device; communicating the IP routing protocol packet to the second node to update adjacencies for the plurality

	Liu discloses identify a routing leader among devices of the cluster (first node determines unicast RA address and checks unicast routing table for route and determines group leader’s address, first node also determines routing leader by reading Group Hello (GHLO) message [0020, 0023, 0029-0033], FIGs. 2A-3B)
	the routing leader configured to maintain routing adjacencies for the cluster of devices (group leader maintains routing adjacencies [0020-0021]
	determine, based at least on routing information maintained by the first processor, receipt of an IP routing protocol packet by one or more devices of the plurality other than the second device (an intermediate node comprising a processor of cluster receives data frame in unicast format from source node S from another node in the cluster that receives from a joining node, and determines unicast RA address and forward packet, hop-by-hop, toward group leader responsive to Tunnel Frame, after which group leader forwards to multicast tree [0023, 0026-0033], FIGs. 2A-3B)
	communicating the IP routing protocol packet to the second processor to update adjacencies for the plurality (forward packet, hop-by-hop, toward group leader that contains a processor responsive to Tunnel Frame, after which group leader forwards to multicast tree [0023, 0026-0033], FIGs. 2A-3B)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine, based at least on routing information maintained by the first processor, receipt of an IP routing protocol packet by one or more devices of the plurality other than the second device; communicating the IP routing protocol packet to the second processor to update adjacencies for the plurality" as taught by Liu into Siev’s system with the motivation to enable routing in a multicast cluster of nodes (Liu, paragraph [0029-0031], FIGs. 3A-3B)

	Regarding claims 2, 9, 16, Liu discloses selecting a new group leader that could be a backup leader to a failed leader containing same routing information [0032-0034]

	Regarding claims 3, 10, 17, Siev discloses receiving packet from peer router (FIG. 1 #170, 140) [0021]

	Regarding claims 4, 11, 18, Siev discloses cluster leader advertises address in response to ARP received from peer node [0048]

	Regarding claims 5, 12, 19, Liu discloses group leader forwards received message to to multicast tree [0023, 0029-0033], FIGs. 2A-3B)

	Regarding claims 6, 13, Liu discloses another node receiving data frame in unicast format from source node S from another node in the cluster that receives from a joining node, and determines unicast RA address and forward packet, hop-by-hop, toward group leader responsive to Tunnel Frame, after which group leader forwards to multicast tree [0023, 0026-0033], FIGs. 2A-2B)

	Regarding claims 7, 17, Siev discloses cluster of nodes via subnetwork (FIG. 1 #160) [0018-0020]

	Regarding claim 20, Siev discloses CPU in server A, FIG. 1 #110, along with each CPU in server B and server C, FIG. 1 #120, 130, utilizing a single shared IP address [0021,0038]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ghosh (USPN 9,100,274)	FIG. 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469